The Court.
The regular course is, that all incumbrances should he reported before a decree of sale. It is important to preserve this course for the interest of the defendant, who must know the amount of the incumbrances, before he can redeem. It would also be inconvenient, to divide the cause into separate parts to adjust the rights of each incumbrancer. The delay which this complainant suffers, is common to this and to all other like cases. There may be cases where, on special grounds, such a petition as this would be granted; but the present case does not furnish sufficient reasons for departing from the general rule ; and still less, as it is not alleged in this case, that the mortgaged premises are insufficient to secure the debt due to the complainant.